Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered November 21, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his identity as the perpetrator of the crime because the prosecution’s witnesses were biased against the defendant and/or the shooting was a shocking event that decreased the reliability of the identifications. The defendant’s challenge to the legal sufficiency of the prosecution’s evidence is not preserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20-21; People v Rivera, 275 AD2d 802; People v Golden, 211 AD2d 729). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we *564find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Prudenti, P.J., Altman, Friedmann and Rivera, JJ., concur.